NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

JAHREZ DEVAREAN WALKER,          )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-4757
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed November 7, 2018.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Ita M. Neymotin, Regional Counsel,
Second District, and Joseph Thye Sexton,
Assistant Regional Counsel, Office of
Criminal Conflict and Civil Regional
Counsel, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and NORTHCUTT and ROTHSTEIN-YOUAKIM, JJ., Concur.